 Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 1 of 36 PageID 1




                          UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA


   ANTROWN WILLIAMS, ARSENIO
   THRASHER, BRIAN THOMPSON,            CIVIL ACTION NO:
   CLEVELAND CRUMEDY, ELVIN IVORY,
   HERMAN LOURY, JR., JADARRIUS MCNIEL,
   KELVIN JOHNSON, KENNETH BETHLEY,     JURY TRIAL DEMANDED
   KIM MCDONALD, LARRY PIERCE,
   LENORIALE MCDOUGLE, MARCUS
   WALKER, MARK MCCOY JR., MARTEL
   HOLLAND, NATHANIEL BLACK, PERRY
   HAMMOND JR., RICHARD STREETER,
   ROBERT REED, STEVEN WHITE, TERRANCE
   HAMPTON, TROY PROBY, and VINCENT
   BUCK,

                    Plaintiffs,

   v.


   WASTE PRO USA, INC., and WASTE PRO OF
   MISSISSIPPI, INC.,

                    Defendants.
   .

                                         COMPLAINT

        Plaintiffs Antrown Williams, Arsenio Thrasher, Brian Thompson, Cleveland Crumedy,

Elvin Ivory, Herman Loury, Jr., JaDarrius McNeil, Kelvin Johnson, Kenneth Bethley, Kim

McDonald, Larry Pierce, Lenoriale McDougle, Marcus Walker, Mark McCoy Jr., Martel

Holland, Nathaniel Black, Perry Hammond Jr., Richard Streeter, Robert Reed, Steven White,

Terrance Hampton, Troy Proby, and Vincent Buck, (collectively, “Plaintiffs”) by their attorneys,

file this Complaint against Defendants Waste Pro USA, Inc., (hereinafter “Waste Pro USA”),

and Waste Pro of Mississippi, Inc. (“Waste Pro Mississippi”) (“Waste Pro USA” and “Waste

Pro Mississippi” are collectively referred to as “Defendants” or “Waste Pro”), seeking all
    Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 2 of 36 PageID 2




available relief under the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201 et seq.

The following allegations are based on personal knowledge as to Plaintiffs’ own conduct and are

made on information and belief as to others.1

                                   NATURE OF THE ACTION

        1.      Plaintiffs each worked for Waste Pro as Helpers2 who were paid a daily rate or

“day rate.” Plaintiffs also each worked at a location that had a policy or practice to either pay a

“half-day rate”3 or pay non-discretionary bonuses.

        2.      All Helpers were paid overtime wages at a rate of half of their regular rate, rather

than at a rate of time-and-a-half their regular rate.

        3.      Waste Pro USA and Waste Pro Mississippi jointly and severally violated the

FLSA by failing to pay Plaintiffs the legally required amount of overtime compensation in an

amount required by law for all hours worked over forty in a workweek. Plaintiffs are entitled to

unpaid overtime wages for hours worked above forty in a workweek, and to liquidated damages

pursuant to the FLSA.

        4.      By the conduct described in this Complaint, Defendants violated and continue to

violate the FLSA by failing to pay Plaintiffs proper overtime wages as required by law.

        5.      Plaintiffs bring this action pursuant to the FLSA, and specifically 29 U.S.C. §

216(b), to remedy violations of the overtime wage provisions of the FLSA.



1
         All of the Plaintiffs were previously Opt-In Plaintiffs in the Thomas v. Waste Pro USA,
Inc., et al. action, No. 8:17-cv-2254 (M.D. Fla.). That case was proceeding as a collective action
and was decertified. Plaintiffs are now re-filing their claims through this Complaint with the
benefit of tolling of their claims through the Thomas action.
2
         Unless otherwise stated, “Helpers” shall be defined as those employed as Helpers and
paid a day rate. A “day rate” is a flat amount of money to perform work on a particular day.
Thus, these allegations do not relate to any time period during which Plaintiffs were employed as
Helpers and not paid a day rate or employed by Defendants in any other position other than
Helper.
3
         The “half-day rate” shall be defined as half of the Helpers’ day rate.

                                                   2
 Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 3 of 36 PageID 3




                                 JURISDICTION AND VENUE

        6.     This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant

to 28 U.S.C. §§ 1331 and 1337.

        7.     This Court also has jurisdiction over Plaintiffs’ claims under the FLSA pursuant

to 29 U.S.C. § 216(b).

        8.     Defendants are subject to personal jurisdiction in Florida.

        9.     Defendants maintain places of business in Florida.

        10.    Venue is proper in the United States District Court for the Middle District of

Florida pursuant to 28 U.S.C. § 1391.

        11.    A substantial part of the events or omissions giving rise to claims in this

Complaint occurred in this District.

                                          THE PARTIES

Plaintiffs

Plaintiff Antrown Williams

        12.    Plaintiff Antrown Williams is an adult individual who is a resident of Greenwood,

Mississippi.

        13.    Plaintiff is a covered employee within the meaning of the FLSA.

        14.    Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

        15.    Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately February 2017 to at least August

2019.

        16.    While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro




                                                 3
 Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 4 of 36 PageID 4




Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       17.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       18.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Arsenio Thrasher

       19.        Plaintiff Arsenio Thrasher is an adult individual who is a resident of Brookhaven,

Mississippi.

       20.        Plaintiff is a covered employee within the meaning of the FLSA.

       21.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       22.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately March 2016 to December 2016.

       23.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       24.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA




                                                   4
 Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 5 of 36 PageID 5




and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       25.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Brian Thompson

       26.        Plaintiff Brian Thompson is an adult individual who is a resident of Gautier,

Mississippi.

       27.        Plaintiff is a covered employee within the meaning of the FLSA.

       28.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       29.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately August 2015 to March 2019.

       30.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       31.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       32.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and




                                                   5
 Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 6 of 36 PageID 6




practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Cleveland Crumedy

       33.        Plaintiff Cleveland Crumedy is an adult individual who is a resident of Gautier,

Mississippi.

       34.        Plaintiff is a covered employee within the meaning of the FLSA.

       35.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       36.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately March 2016 to at least February 2019.

       37.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       38.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       39.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.




                                                   6
 Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 7 of 36 PageID 7




Plaintiff Elvin Ivory

       40.        Plaintiff Elvin Ivory is an adult individual who is a resident of Natchez,

Mississippi.

       41.        Plaintiff is a covered employee within the meaning of the FLSA.

       42.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       43.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately March 2015 to February 2018

       44.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       45.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       46.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Herman Loury Jr.

       47.        Plaintiff Herman Loury Jr. is an adult individual who is a resident of Gautier,

Mississippi.

       48.        Plaintiff is a covered employee within the meaning of the FLSA.




                                                    7
 Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 8 of 36 PageID 8




       49.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       50.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately August 2015 to December 2018.

       51.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       52.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       53.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff JaDarrius McNiel

       54.        Plaintiff JaDarrius McNiel is an adult individual who is a resident of Natchez,

Mississippi.

       55.        Plaintiff is a covered employee within the meaning of the FLSA.

       56.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       57.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately October 2016 to June 2017.




                                                   8
 Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 9 of 36 PageID 9




       58.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       59.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       60.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Kelvin Johnson

       61.        Plaintiff Kelvin Johnson is an adult individual who is a resident of Natchez,

Mississippi.

       62.        Plaintiff is a covered employee within the meaning of the FLSA.

       63.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       64.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately May 2016 to November 2018

       65.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       66.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro




                                                   9
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 10 of 36 PageID 10




Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       67.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Kenneth Bethley

       68.        Plaintiff Kenneth Bethley is an adult individual who is a resident of Natchez,

Mississippi.

       69.        Plaintiff is a covered employee within the meaning of the FLSA.

       70.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       71.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately July 2015 to January 2016.

       72.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       73.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       74.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro




                                                   10
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 11 of 36 PageID 11




Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Kim McDonald

       75.        Plaintiff Kim McDonald is an adult individual who is a resident of Meadville,

Mississippi.

       76.        Plaintiff is a covered employee within the meaning of the FLSA.

       77.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       78.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately March 2016 to at least August 2019

       79.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       80.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       81.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.




                                                   11
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 12 of 36 PageID 12




Plaintiff Larry Pierce

       82.        Plaintiff Larry Pierce is an adult individual who is a resident of Pascagoula,

Mississippi.

       83.        Plaintiff is a covered employee within the meaning of the FLSA.

       84.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       85.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately October 2010 to at least July 2019

       86.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       87.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       88.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Lenoriale McDougle

       89.        Plaintiff Lenoriale McDougle is an adult individual who is a resident of Macon,

Mississippi.

       90.        Plaintiff is a covered employee within the meaning of the FLSA.




                                                   12
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 13 of 36 PageID 13




       91.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       92.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately March 2016 to May 2017

       93.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       94.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       95.        While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Marcus Walker

       96.        Plaintiff Marcus Walker is an adult individual who is a resident of Pacagoula,

Mississippi.

       97.        Plaintiff is a covered employee within the meaning of the FLSA.

       98.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       99.        Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately May 2010 to May 2018




                                                   13
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 14 of 36 PageID 14




       100.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       101.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       102.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Mark McCoy Jr.

       103.       Plaintiff Mark McCoy Jr. is an adult individual who is a resident of Meridian,

Mississippi.

       104.       Plaintiff is a covered employee within the meaning of the FLSA.

       105.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       106.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately March 2016 to December 2016

       107.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       108.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro




                                                   14
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 15 of 36 PageID 15




Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       109.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Martel Holland

       110.       Plaintiff Martel Holland is an adult individual who is a resident of Brookhaven,

Mississippi.

       111.       Plaintiff is a covered employee within the meaning of the FLSA.

       112.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       113.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately March 2017 to September 2017

       114.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       115.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       116.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro




                                                   15
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 16 of 36 PageID 16




Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Nathaniel Black

       117.       Plaintiff Nathaniel Black is an adult individual who is a resident of Brookhaven,

Mississippi.

       118.       Plaintiff is a covered employee within the meaning of the FLSA.

       119.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       120.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately June 2015 to April 2016

       121.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       122.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       123.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.




                                                   16
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 17 of 36 PageID 17




Plaintiff Perry Hammond Jr.

       124.       Plaintiff Perry Hammond Jr. is an adult individual who is a resident of Columbia,

Mississippi.

       125.       Plaintiff is a covered employee within the meaning of the FLSA.

       126.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       127.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately April 2016 to March 2018

       128.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       129.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       130.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Richard Streeter

       131.       Plaintiff Richard Streeter is an adult individual who is a resident of Sidon,

Mississippi.

       132.       Plaintiff is a covered employee within the meaning of the FLSA.




                                                   17
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 18 of 36 PageID 18




       133.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       134.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately May 2017 to at least July 2019

       135.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       136.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       137.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Robert Reed

       138.       Plaintiff Robert Reed is an adult individual who is a resident of Pascagoula,

Mississippi.

       139.       Plaintiff is a covered employee within the meaning of the FLSA.

       140.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       141.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately March 2015 to June 2018.




                                                   18
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 19 of 36 PageID 19




       142.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       143.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       144.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Steven White

       145.       Plaintiff Steven White is an adult individual who is a resident of Natchez,

Mississippi.

       146.       Plaintiff is a covered employee within the meaning of the FLSA.

       147.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       148.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately January 2017 to June 2017

       149.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       150.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro




                                                   19
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 20 of 36 PageID 20




Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       151.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Terrance Hampton

       152.       Plaintiff Terrance Hampton is an adult individual who is a resident of Mccomb,

Mississippi.

       153.       Plaintiff is a covered employee within the meaning of the FLSA.

       154.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       155.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately January 2013 to December 2017.

       156.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       157.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       158.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro




                                                   20
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 21 of 36 PageID 21




Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Plaintiff Troy Proby

       159.       Plaintiff Troy Proby is an adult individual who is a resident of Natchez,

Mississippi.

       160.       Plaintiff is a covered employee within the meaning of the FLSA.

       161.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       162.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately April 2015 to July 2017.

       163.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       164.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       165.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.




                                                   21
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 22 of 36 PageID 22




Plaintiff Vincent Buck

       166.       Plaintiff Vincent Buck is an adult individual who is a resident of Irmo,

Mississippi.

       167.       Plaintiff is a covered employee within the meaning of the FLSA.

       168.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi.

       169.       Plaintiff has been employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper in Mississippi from approximately August 2016 to May 2017.

       170.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff was classified as non-exempt and, during the time period

relevant to this Complaint, was paid a day rate.

       171.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper, Plaintiff frequently worked overtime hours. Defendants Waste Pro USA

and Waste Pro Mississippi paid Plaintiff overtime at a rate of half of Plaintiff’s regular rate of

pay, as described in Paragraph 75, infra.

       172.       While Plaintiff was employed by Defendants Waste Pro USA and Waste Pro

Mississippi as a Helper during the time period relevant to this Complaint, Defendants’ policy and

practice was to pay Plaintiff a half day rate if Plaintiff worked less than four hours on that

particular day.

Defendants

       173.       Defendant Waste Pro USA, Inc. is a corporation organized under the laws of the

state of Florida. Defendant Waste Pro USA, Inc. is licensed and registered to do business in

Florida, with headquarters in Longwood, Florida. Defendant Waste Pro USA, Inc. provides




                                                   22
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 23 of 36 PageID 23




garbage and waste removal services throughout the southeastern United States, including

Florida, Mississippi, Tennessee, Louisiana, Arkansas, South Carolina, North Carolina, Alabama

and Georgia.

         174.   Defendant Waste Pro of Mississippi is a corporation organized and existing under

the laws of the state of Mississippi. Defendant Waste Pro of Mississippi is licensed and

registered to do business in Florida, with headquarters in Longwood, Florida. Defendant Waste

Pro of Mississippi provides garbage and waste removal services throughout the state of

Mississippi.

         175.   Defendants are integrated enterprises engaged in commerce within the meaning of

the FLSA because, among other reasons, they have had employees engaged in commerce or in

the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have moved in or were produced for commerce by any person, 29 U.S.C.

§ 203(s)(1).

         176.   Throughout the relevant period, Defendants have been covered employers as that

term is used within the meaning of the FLSA and all other relevant laws.

         177.   Throughout the relevant period, Defendants’ annual gross volume of sales made,

or business done was not less than $500,000.

         178.   At all relevant times, Defendants have employed and/or jointly employed Plaintiff

and the similarly situated employees.

         179.   Waste Pro USA’s website advertises that it operates from more than 75 locations

across the Southeast. See www.wasteprousa.com/the-waste-pro-way/ (last visited July 28,

2020).




                                                23
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 24 of 36 PageID 24




       180.    Waste Pro USA’s website does not differentiate between different Waste Pro

entities but promotes Waste Pro USA’s services as one common business purpose across the

states in which it does business. Id.

       181.    Defendants do business under the brand, trade name or mark of “Waste Pro.”

       182.    Upon information and belief, Waste Pro Mississippi is a subsidiary of Waste Pro

USA.

       183.    Upon information and belief, Defendants share the same management and

executive offices.

       184.    Upon information and belief, Defendants administers their human resources

functions using the same personnel at their executive offices.

       185.    Each Defendant employed or acted in the interest of an employer towards

Plaintiffs and, directly or indirectly, jointly and severally, including without limitation,

controlled and directed the terms of employment and compensation of Plaintiffs.

       186.    Upon information and belief, Defendants operate in concern in a common

enterprise and through related activities, so that the actions of one may be imputed to the other

and/or so they operate as joint employers within the meaning of the FLSA.

       187.    Defendants each had the power to control the terms and conditions of

employment of Plaintiffs, including, without limitation, those terms and conditions related to the

claims alleged herein.

       188.    Defendants maintained control and oversight over Plaintiffs, including

timekeeping, payroll, compensation, overtime pay, and the other employment practices.

       189.    Upon information and belief, Defendants’ business is a centralized, top-down

operation controlled by Defendants.




                                                  24
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 25 of 36 PageID 25




        190.    All of the work that Plaintiffs performed has been assigned by Defendants and/or

Defendants have been aware of all of the work that Plaintiffs have performed.

                           PLAINTIFF’S FACTUAL ALLEGATIONS

        191.    Plaintiffs regularly worked more than 40 hours per workweek for Defendants as

Helpers.

        192.    Plaintiffs are paid bi-weekly.

        193.    Plaintiffs are supposedly paid a “day rate,” which was supposed to be a flat rate

for a day’s work, regardless of the number of hours worked. However, if Plaintiffs worked less

than four hours on any particular day, Defendants’ policy and practice was to cut Plaintiffs’ day

rate in half and pay Plaintiffs a half day rate.

        194.    For example, during the two week period of March, 27 2016 to April 9, 2016,

instead of receiving his day rate of $100.00 for all days worked during the pay period, Plaintiff

Elvin Ivory received $50.00 for one day of work in which he worked less than four hours during

that day. Other Plaintiffs (including Herman Loury Jr., Kelvin Johnson, Kim McDonald, Mark

McCoy Jr., Nathaniel Black, Perry Hammond Jr., and Troy Proby) who worked less than 4.0

hours on certain days also received one-half of their day rate for such days.

        195.    Defendant Waste Pro USA, Inc.’s Director of Payroll and Systems Automation,

Judi Craigo, sent e-mail correspondence setting forth Defendants’ day rate policy which

demonstrates that the half-day pay practice is tied to the number of hours worked in a day. Ms.

Craigo states that if a day rate employee (like all Plaintiffs) worked “less than 4.0 hours” then

they day rate employees receive a half day rate. In that same e-mail, Ms. Craigo stated that if a

day rate employee (like all Plaintiffs) worked “4 hours or more,” then they day rate employees

receive a full day rate.




                                                   25
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 26 of 36 PageID 26




        196.   Defendants maintained this half day rate pay practice until on or about July 12,

2017.

        197.   When Plaintiffs worked overtime hours, Defendants calculated their regular rates

of pay by dividing their total pay for the two-week pay period by the total number of hours

worked and Defendants then paid overtime wages at a rate of one-half of their regular rates of

pay.

        198.   The “days” that Plaintiffs work are counted by the Defendants as shifts.

        199.   The day rate that Defendants paid Plaintiffs appears to be intended to pay them

for a normal workday of 8 hours.

        200.   The “day rate” is cut in half when they work less than 4 hours.

        201.   A day rate compensation plan requires a flat sum for a day’s work without regard

to the number of hours worked in the day. 29 C.F.R. §778.112. Plaintiffs were not paid a flat sum

for a day’s work without regard to the number of hours worked in the day in violation of the day

rate provisions of the FLSA.

        202.   Because Defendants violated 29 C.F.R. §778.112 by not paying Plaintiffs a full

day rate when they work less than 4.0 hours in a day, Defendants violated the FLSA and must

pay overtime wages at time and one-half rate for all overtime hours worked by Plaintiffs.

        203.   In addition to paying the foregoing compensation to Plaintiffs, Defendants also

pay non-discretionary bonuses to Plaintiffs. These bonuses include, but are not limited to,

safety/performance bonuses and help bonuses.

        204.   Safety or performance bonuses are not discretionary in nature under 29 C.F.R. §

778.211 because they are promised to Plaintiffs for performing work without any safety

infractions, and for working complete workweeks without missing any days.




                                               26
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 27 of 36 PageID 27




       205.    These safety/performance bonuses are “additional compensation” that violate the

FLSA’s day rate regulation and are not in compliance with the day rate provision of 29 C.F.R. §

778.112.

       206.    For example, on August 8, 2016, Plaintiff Brian Thompson was paid a

safety/performance bonus. Other Plaintiffs (including Cleveland Crumedy, Herman Loury Jr.,

Kim McDonald, Lenoriale McDougle, Marcus Walker, Mark McCoy Jr. and Robert Reed) were

also paid safety/performance bonuses.

       207.    Help bonuses are not discretionary in nature under 29 C.F.R. § 778.211 because

they are promised to Plaintiffs who assist on a route not initially assigned to them that is in need

of help.

       208.    Help bonuses are “additional compensation” that violate the FLSA’s day rate

regulation and are not in compliance with the day rate provision of 29 C.F.R. § 778.112.

       209.    For example, on July 11, 2017, Plaintiff Antrown Williams was paid a help

bonus. Other Plaintiffs (including Arsenio Thrasher, Brian Thompson, Elvin Ivory, Herman

Loury Jr., Kelvin Johnson, Kim McDonald, Martel Holland, Richard Streeter, Robert Reed,

Steven White, Terrance Hampton, Troy Proby, and Vincent Buck) were also paid help bonuses.

       210.    The unlawful policies described in this Complaint applied to Plaintiffs.

       211.    The unlawful policies described above include Defendants not paying a true day

rate as Defendants required a certain number of hours to be worked on a given day in order to

pay the full day’s wage; Defendants’ additional non-discretionary compensation practices; and

Defendants’ payment of only half-time for overtime hours. These practices violate the FLSA

and all Plaintiffs who are or were subject to such unlawful practices are owed damages pursuant

to the FLSA.




                                                 27
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 28 of 36 PageID 28




                     JOINT EMPLOYER FACTUAL ALLEGATIONS

       212.    Waste Pro USA is a corporation that provides commercial and residential waste

collection services and operates over 75 locations in Alabama, Arkansas, Florida, Georgia,

Louisiana, Mississippi, Tennessee, North Carolina, and South Carolina.

       213.    Waste Pro USA issued a press release on October 24, 2017, in which it

acknowledged that it “has revenues projected to exceed $640 million this year, is headquartered in

Longwood and its [sic] nine-state footprint includes more than 2 million customers, more than

3,200 employees, and 2,400 collection trucks. In Florida, Waste Pro has more than 28 operating

locations.”

       214.    Waste Pro USA is the parent company of subsidiaries throughout the southeast,

including Waste Pro Mississippi.

       215.    Waste Pro USA is the only shareholder of each subsidiary.

       216.    Subsidiaries of Waste Pro USA list Waste Pro USA’s corporate headquarters in

Longwood, Florida as their principal place of business.

       217.    Subsidiaries, such as Waste Pro Mississippi do not have a Board of Directors.

       218.    Subsidiaries such as Waste Pro Mississippi are also in the business of handling

waste and recycling for residential and commercial clients.

       219.    John Jennings (“Jennings”) is the chairman of the board of Waste Pro USA.

       220.    As of the most recently filed annual reports, John Jennings also serves as the CEO

and President of Waste Pro subsidiaries, including Waste Pro North Carolina and Waste Pro South

Carolina.

       221.    Waste Pro USA employees are “led by Regional vice presidents and a streamlined

corporate staff in Longwood, Florida.”




                                               28
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 29 of 36 PageID 29




       222.       The “streamlined corporate staff in Longwood is comprised of a Fleet Manager,

Chief Financial Officer, Chief Development Officer, Vice President of Market Development,

Chief Marketing Officer, Human Resources Director, and Fred Wood (Senior Vice President).

       223.       All of these employees report to John Jennings, who directs Waste Pro USA and its

subsidiaries, which is the “largest, full-service, vertically integrated waste management

companies.”

       224.       The CEO of Waste Pro USA hires Regional Vice Presidents (“RVPs”) to oversee

certain regions of their operations.

       225.       The decision to fire an RVP comes from the Waste Pro USA Board of Directors.

       226.       There are seven RVPs in total.

       227.       RVPs oversee regions of Waste Pro USA’s operations that span across several

different subsidiaries.

       228.       John Jennings recruited Ralph Mills in mid-2006 and hired Mills as Waste Pro

Florida’s first RVP.

       229.       Mr. Mills serves (or served) as the RVP of the Coastal Region.

       230.       The RVPs report to the CEO of Waste Pro USA, John Jennings, who held the CEO

title at WP USA from the company’s inception in approximately 2001 until approximately 2016

when Tim Herman assumed that role.

       231.       RVPs represent themselves as employees of Waste Pro USA.

       232.       Waste Pro USA’s CEO corresponds with the RVPs to determine the profitability

of each region.

       233.       The RVPs communicate with John Jennings regularly to discuss business matters,

such as potential property acquisitions in their regions.




                                                   29
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 30 of 36 PageID 30




          234.   Roughly three times a year, Jennings has a meeting with the RVPs to discuss the

status of the regions. Other corporate directors, such as Shannon Early (Waste Pro USA’s Vice

President of Human Resources), also attend these meetings.

          235.   Jennings also provides financial support to the regions, such as purchasing all of

the waste disposal trucks for the regions, including Waste Pro North Carolina and Waste Pro South

Carolina.

          236.   Jennings works with investment bankers and investors and acquires money for

business needs. In the past, Jennings posted the assets of Waste Pro USA’s subsidiaries as

collateral to obtain financing for the business.

          237.   Equipment, such as garbage trucks, containers, carts and bins, are Waste Pro USA’s

largest capital expenditures and can cost $10 - $20 million so that the company can be equipped

to provide trash removal services.

          238.   Employees of Defendant Waste Pro USA are also involved in litigation and

Department of Labor investigations involving subsidiaries.

          239.   Waste Pro USA maintains a corporate logo, affixed to its garbage trucks of

subsidiaries.

          240.   Once a week, RVPs conduct a conference call to discuss the needs and successes

of their regions across Waste Pro USA subsidiaries.

          241.   Waste Pro USA maintains a company-wide website.

          242.   Under the website’s “Leadership” tab, all upper management post their pictures and

titles.

          243.   John Jennings is identified as the “Chairman & CEO.”

          244.   The RVPs are all listed under Waste Pro USA’s Leadership Section.




                                                   30
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 31 of 36 PageID 31




       245.    In an email sent from Judi Craigo, Waste Pro USA’s Director of Payroll and Human

Relations Systems, to Sharon Tolopka, Waste Pro USA’s Chief Accounting Officer, Ms. Craigo

attached an auditing document that states, in part: “[WP USA] currently employs approximately

2800 people, with approximately 500 salary and 2300 hourly.”

       246.    In Trash Talk, Vol. 2, Iss. 1, a publication issued by Waste Pro USA, Jennings

applauds the employees at all subsidiaries for adhering to Waste Pro USA’s core values and states

that WP USA has instituted a “Leadership Program that will ultimately involve each of you. You

should have received a flyer outlining in detail our Core Values . . . it is my privilege to lead each

and every one of you into the next exciting Waste Pro decade.”

       247.    Waste Pro USA has admitted in a prior litigation that it was an employer and

employed a Driver which was also paid by the day rate method.

       248.    Employees’ pay changes must come through the Corporate Human Resources

department at Waste Pro USA.

       249.    Waste Pro USA has indicated that no supervisor or member of management, except

John Jennings (Waste Pro USA President & CEO), has the authority to bind the company to any

employment contract for any specified period of time with any employee, either verbally or in

writing.

       250.    Waste Pro USA handles payment of wages to Helpers.

       251.    Jennings and Early, Waste Pro USA employees, are involved with bonus decisions

for employees at subsidiaries.

       252.    Waste Pro USA handles the explaining and coordinating of benefits and Waste Pro

USA directs Plaintiffs to contact Waste Pro USA Human Resources regarding bonuses.

       253.    Waste Pro USA defines the workweek and pay periods which are the same for all




                                                 31
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 32 of 36 PageID 32




Plaintiffs.

        254.    Waste Pro USA prepared a presentation which purports to explain how the day rate

practice works. Waste Pro USA explained the day rate compensation practice using this same

presentation at all subsidiaries, including Waste Pro North Carolina and Waste Pro South Carolina.

        255.    Early, in her capacity of Director of Human Resources at Waste Pro USA, created

an Employee Handbook with the intention that it be applicable to each of Waste Pro USA’s

subsidiaries.

        256.    Early and Employment Manager, Erika Boyles, of Waste Pro USA created a

common job description for all subsidiaries.

                257.   WP USA tells its employees, including Plaintiffs, when they are hired:

                Welcome to Waste Pro USA!

                Dear Employee:

                You and Waste Pro USA have made an important decision: The
                Company has decided you can contribute to our success, and you’ve
                decided that Waste Pro USA is the organization where you can
                pursue your career productively and enjoyably.

        258.    Waste Pro USA’s employee handbook covers all aspects of employment, including,

among many others, work rules, compensation and benefits policies, and timekeeping and

attendance policies.

        259.    Waste Pro USA directs Plaintiffs in the employee handbook to follow the policies

and procedures outlined in this Handbook.

        260.    Waste Pro USA warns Plaintiffs that any violation of these policies and procedures

or any other Waste Pro policy, practice or procedure will subject me to disciplinary action, up to

and including termination of employment, with or without progressive discipline.

        261.    Waste Pro USA issues “Absolute Rules” which all employees must follow while



                                                32
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 33 of 36 PageID 33




performing their work.

          262.   These corporate policies and procedures are available on the Waste Pro USA

intranet and apply to all of its subsidiaries.

          263.   Waste Pro USA issues many other common policies and procedures that direct how

Plaintiffs need to perform their work. For example, the DOT Procedures and Vehicle Operations

policy is 217 pages long.

                                FIRST CAUSE OF ACTION
                     Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.
   On behalf of Plaintiffs against Waste Pro USA and Waste Pro Mississippi, jointly and
                                          severally

          264.   Plaintiffs reassert and re-allege the allegations made in all preceding paragraphs

herein.

          265.   Plaintiffs are employees of Defendants within the meaning of the FLSA.

          266.   Defendants jointly employed Plaintiffs within the meaning of the FLSA.

          267.   Plaintiffs worked more than 40 hours during their employment with Defendants

as Helpers and were not paid overtime wages at time and one-half of their regular rates of pay in

violation of the FLSA.

          268.   Defendants, in failing to pay Plaintiffs time and a half overtime premium pay

when they work more than forty hours per week, have violated the FLSA.

          269.   While dividing total pay by total hours worked, whatever their number, may be

permissible for true “day rate” employees, Defendants do not pay a true “day rate.” Defendants

do not pay a “flat sum for a day’s work or for doing a particular job, without regard to the

number of hours worked in the day or at the job…” 29 C.F.R. § 778.112. (emphasis added).

Instead, Defendants pay one-half of their alleged “day rate” when Plaintiffs work less than 4.0

hours in a day. Accordingly, Defendants should have divided Plaintiffs’ total pay by forty (40)



                                                  33
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 34 of 36 PageID 34




hours to determine the regular rates of pay and paid for all overtime hours worked at time and a

half of the regular rate of pay.

        270.    29 C.F.R. § 778.112 provides as follows:

        If the employee is paid a flat sum for a day’s work or for doing a particular job, without
        regard to the number of hours worked in the day or at the job, and if he receives no other
        form of compensation for services, his regular rate is determined by totaling all the sums
        received at such day rates or job rates in the workweek and dividing by the total hours
        actually worked. He is then entitled to extra half-time pay at this rate for all hours worked
        in excess of 40 in the workweek.

Id. (emphasis added).

        271.    Defendants have also violated by the FLSA by paying an ostensible “day rate”

and a half-time premium while also paying non-discretionary bonuses, including but not limited

to safety/performance and help bonuses, which are another form of compensation.

        272.    Defendants’ failure to pay a time and a half overtime premium has been willful in

that they knew that they were not paying a true and proper “day rate” as defined by 29 C.F.R. §

778.112 and yet used the half-time rate of overtime calculation nonetheless.

        273.    As a result of Defendants’ violations of the FLSA, Plaintiffs have suffered

damages and are entitled to recovery of such damages, liquidated damages, attorneys’ fees, costs.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for the following relief:

        A. Unpaid overtime under the FLSA;

        B. Liquidated damages permitted under the FLSA;

        C. Attorneys’ fees and costs of suit, including expert fees; and

        D. Such other relief as the Court may deem just and proper.




                                                 34
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 35 of 36 PageID 35




                              DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury on all questions of fact raised by the Complaint.


Dated: July 28, 2020                               Respectfully submitted,
Boca Raton, Florida

                                                  /s/ Gregg I. Shavitz
                                                  Gregg I. Shavitz
                                                  Logan A. Pardell
                                                  SHAVITZ LAW GROUP, P.A.
                                                  951 Yamato Road, Suite 285
                                                  Boca Raton, Florida 33431
                                                  Tel: (561) 447-8888
                                                  Fax: (561) 447-8831
                                                  gshavitz@shavitzlaw.com
                                                  aquiles@shavitzlaw.com
                                                  lpardell@shavitzlaw.com

                                                  Michael J. Palitz*
                                                  SHAVITZ LAW GROUP, P.A.
                                                  800 Third Avenue, Suite 2800
                                                  New York, New York 10022
                                                  Tel: (800) 616-4000
                                                  mpalitz@shavitzlaw.com

                                                  Nicholas A. Migliaccio*
                                                  Jason S. Rathod*
                                                  MIGLIACCIO & RATHOD LLP
                                                  412 H St., NE
                                                  Suite 302
                                                  Washington, DC 20002
                                                  Tel: (202) 470-3520
                                                  Fax: (202) 800-2730
                                                  nmigliaccio@classlawdc.com
                                                  jrathod@classlawdc.com

                                                  D. Aaron Rihn*
                                                  ROBERT PEIRCE & ASSOCIATES, P.C.
                                                  2500 Gulf Tower
                                                  707 Grant Street
                                                  Pittsburgh, PA 15219-1918
                                                  Tel: 412-281-7229



                                                35
Case 6:20-cv-01345-RBD-GJK Document 1 Filed 07/28/20 Page 36 of 36 PageID 36




                                      arihn@peircelaw.com

                                      Attorneys for Plaintiffs

                                      * application for admission pro hac vice
                                      forthcoming




                                     36
